Mr. Justice Hutchison
delivered the opinion of tbe court.
Defendant, appellant, was found guilty by tbe G-uayama District Court of aggravated assault and battery. Witnesses for tbe prosecution testified that tbe offense was committed within tbe bouse of a private family and witnesses for tbe defense insisted that when the blow was struck tbe parties were standing facing each other, defendant upon tbe sidewalk and tbe person assaulted in the doorway of his residence.
It is not claimed that tbe penalty imposed is excessive viewed as a punishment for aggravated assault but it is urged that tbe court erred in finding tbe facts as related by witnesses for tbe prosecution. Tbe judgment shows that tbe court did act upon tbe testimony of these witnesses, there being no evidence of any aggravating circumstance other than tbe alleged invasion of tbe dwelling-house; but there is absolutely nothing in tbe record suggestive of partiality, passion or prejudice.
In addition to tbe contradiction of tbe witnesses for tbe prosecution by other eye-witnesses for tbe defense, there is some further conflict as to certain minor details in the testimony accepted as true by tbe court below, but tbe record offers no ground upon which we could possibly justify tbe adoption of appellant’s theory as to abuse of discretion or manifest error upon tbe part of tbe trial judge .in weighing tbe evidence pro and con.
Tbe judgment must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.